Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
	At page 3 of the specification, immediately following line 7, Please insert—

	Brief Description of the Drawings

	Figure 1: XRD analysis of Comparative Example 1 showing that the product has the crystal structure of TS-1.

	Figure 2: XRD analysis of Example 2 showing that the product has the crystal structure of TS-1.

	Figure 3: XRD analysis of Example 3 showing that the product has the crystal structure of TS-1.

	Figure 4: XRD analysis of Example 4 showing that the product has the crystal structure of TS-1.
--.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The instant claims are directed to a method for forming pulverulent, porous, crystalline metal silicates from a hydrothermal reaction mixture by flame spray pyrolysis.  The prior art of record, as represented by the 2002 Madler et al reference, which teaches formation of silica products by a flame spray process and,  WO 2016/169842 or EP 2944611, which teach formation of mixed metal oxides (but, not metal silicates) by a flame spray process.  While the prior art recognizes a general principle that flame spray pyrolysis can be used to form mixed metal and metalloid oxides, the question of patentability is dependent upon whether one of ordinary skill in the art would expect flame spray pyrolysis to be effective for producing pulverulent porous crystalline metal silicates and would be able to determine the conditions necessary to confidently achieve that ends.  The Li et al article of 2006 provides valuable evidence of the level and expectations of one of ordinary skill in the art.  It demonstrates that designing a process that obtains a desired microstructure (e.g. particle size, porosity, distribution of species and crystallinity) and composition requires extensive experimentation and careful control of all process parameters (including temperature, residence time, fuel use, mixing technique, etc.).  For this reason, the instant inventions is deemed require more than just simple application of the knowledge of one of ordinary skill in the art.  As further discussion of the related prior art, the examiner has included copies of Tani et al which employs flame spray pyrolysis to silica and zinc oxide precursors but, fails to obtain a crystalline metal silicate and, Siriwararat et al which forms porous crystalline silica but, lacks the required metal component.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any prior art made of record by the examiner and not relied upon is considered pertinent to applicant's disclosure.
Any Information Disclosure Statement completed has been considered as set forth in MPEP Section 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has an obligation to consider the information.  Consideration by the examiner of the information submitted in an Information Disclosure Statement means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A or its equivalent mean that the information has been considered to the extent noted above.  Only where the relevancy of the information is actually discussed in the application file (either by the examiner or by the applicant) or where the information is relied upon to reject a claim in the application, will the information be deemed to have been “considered” (to the extent discussed) for the purposes of reexamination under the Portola guidelines.  See MPEP section 2242 under the subsection “General Principles Governing Compliance with Portola Packaging”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732